DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 12 November 2020 has been entered.  Claims 31-53 are pending.
The objection to the drawings has been withdrawn in light of Applications submission of a replacement sheet for FIG. 2 filed 12 November 2020.
The previous rejections under 35 U.S.C. 112 first and second paragraph have been withdrawn in light of Applicants’ amendment and remarks filed 12 November 2020.
Terminal Disclaimer
The terminal disclaimers filed on 13 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,327,464, 9,826,772, 9,808,029 and 9,700,067 and any patent granted on U.S. Application No. 15/913,090 and 16/238,802 has been reviewed and are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 2012/0093994) in view of Proulx et al. ("Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model" - J. Agric. Food Chem.“ 2006, p. 1518-1522) as evidenced by Dinh et al. (“Effects of USDA quality grade and cooking on water-soluble precursors of beef flavor”, Meat Science, Volume 146, December 2018, pp. 122-130).
Regarding claims 31-33 and 42-53, Hsieh et al. disclose a structured plant protein product having protein fibers that are substantially aligned and has meat-like moisture, texture,  mouthfeel, flavor and color (i.e. meat-like product) comprising: (a) dry ingredients that comprise: (i) a protein component that comprises a plant-derived protein material, wherein the protein component is at an amount that is no more than about 90% by weight of the dry ingredients; (ii) a carbohydrate component at an amount that is in the range of about 2 to about 50% by weight of the dry ingredients; and (iii) a lipid component at an amount that is in the 
As evidenced by Dinh et al., beef is known to comprise; (a) the free amino acids, cysteine, cysteine, and methionine (p. 125/Table 1); and (b) the reducing sugars, glucose, glucose-6-phosphate, fructose and ribose (p. 126/Table 2).   
Given Hsieh et al. disclose a structured plant protein product comprising animal meat, e.g. beef, it necessarily follows, cooking the structured plant protein product, wherein cooking includes heating to a temperature of 150ºC for about 3 to about 5 minutes, results in the production of the claimed meat associated aroma compounds.  
While Hsieh et al. does not disclose the precise amount of free amino acid or reducing sugar in the added animal meat (e.g. beef) and thus the final structured plant protein product, given beef is known to comprise free amino acids including cysteine, cysteine and methionine and reducing sugars including glucose, glucose-6-phosphate, fructose and ribose, since beef would necessarily exhibit beef flavor when cooked, one of ordinary skill in the art would have adjusted to the amount of added animal meat, and therefore the amount of free amino acid and reducing sugar, to obtain the desired beef or meat-like flavor. 
Hsieh et al. is silent with respect to a plant, yeast, fungal, or bacterial heme-containing protein.
Proulx et al. teach that iron deficiency is a major nutritional problem and fortification of foods with iron has been a successful strategy for improving iron content of foods (p. 
Proulx et al. teach that heme iron in the human diet is generally present in animal sources as part of hemoglobin and myoglobin but is also found in many invertebrates, bacteria, fungi and in the plant kingdom (p. 1518/Introduction).  Proulx et al. teach leghemoglobin is a heme protein identified in soybean root nodules (p.1518/Introduction).  Proulx et al. teach that the bioavailability of hemoglobin from soy root nodules is similar to that of heme iron from animal sources (p. 1521/Results and Discussion).  Proulx et al. teach using plant hemoglobin, i.e. leghemoglobin, as a heme iron source in diets that are consumed by humans (p. 1518/Introduction).
Given Proulx et al. teach that iron deficiency is a major nutritional problem and that fortification of foods with iron has been a successful strategy from improving iron content, since Proulx et al. teach that bioavailability is higher from heme iron sources including, leghemoglobin from soy root nodules, it would have been obvious to one of ordinary skill in the art to have fortified the structured plant protein product of Hsieh et al., with leghemoglobin from soy root nodules, to obtain a product with improved nutritional status, i.e. bioavailable source of iron.  One of ordinary skill in the art would have added an amount of the leghemoglobin depending on the level of iron fortification desired.   
claim 31 requires “0.01%-5% by weight of a plant, yeast, fungal, algal, ciliate, archaeal, or bacterial heme-containing protein, wherein the heme-containing proteins are free of animal heme-containing proteins,” this limitation does not exclude animal heme-containing protein from the meat-like-food product.    
Regarding claim 34, modified Hsieh et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. teach leghemoglobin from soybean, intrinsically the plant heme-containing protein would comprise an amino acid sequence having at least 80% sequence identity to a polypeptide set forth in SEQ ID NO: 1-26.
Regarding claims 35-37 and 39, modified Hsieh et al. disclose all of the claim limitations as set forth above.  Hsieh et al. also disclose wherein the structured plant protein product may comprise flavoring agents such as an animal meat flavor, yeast extract, hydrolyzed proteins, glutamic acid salts, guanylic acid salts (e.g. guanosine monophosphate – GMP) and inosinic acid salts (e.g. inosine monophosphate- IMP) ([0090]) and lipids such as corn oil, palm oil, and cottonseed oil ([0052]).
Hsieh et al. disclose wherein the structured plant protein product may comprise coloring agents, including for example, beta carotene ([0086]).
Hsieh et al. disclose wherein the structured plant protein product may comprise antioxidants, including for example, propyl gallate, alpha tocopherol and caffeic acid ([0089]). 
Hsieh et al. disclose where in the structured plant protein product may comprise a pH-lowering agent, including for example, citric acid and tartaric acid ([0058]).
Regarding claim 38, modified Hsieh et al. disclose all of the claim limitations as set forth above.  Given Hsieh et al. disclose that the protein component is texturized in an extruder ([0006], [0009]), since Hsieh et al. disclose the protein component includes plant protein, it 
Regarding claims 40 and 41, modified Hsieh et al. disclose all of the claim limitations as set forth above.  Given Hsieh et al. disclose a structured plant protein product comprising animal meat, including beef, it necessarily follows that the product would display the raw and cooked color properties as presently claimed.
Response to Arguments
Applicants’ arguments filed 13 November 2020 have been fully considered but they are not persuasive. 
Applicants submit neither Hsieh et al. or Dinh et al. disclose or suggest, “[a] food product, comprising: a) 0.01%-5% by weight of a plant, yeast, fungal, algal, ciliate, archaeal, or bacterial heme-containing protein, wherein the heme-containing proteins are free of animal heme-containing proteins.”
While the combination of Hsien et al. and Dinh et al. require a meat component which would necessarily comprise an animal heme-containing protein, claim 31 does not exclude animal heme-containing protein.   The recitation “wherein the heme-containing proteins are free of animal heme-containing proteins” limits part a) which requires 0.01% -5% by weight of a plant, yeast, fungal, algal, ciliate, archaeal, or bacterial heme-containing protein and does not limit the claimed meat-like-food product comprising components a)-d).  Note, the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP §2111.03).
Applicants submit “Proulx does not cure the deficiencies of Hsieh and Dinh.”  Applicants note, “Hsieh affirmatively teaches the inclusion of animal meat to improve the animal flavor of 
Hsieh et al. is directed to meat analog compositions ([0002]).  Hsieh et al. disclose that there are people who either do not eat meat or prefer to eat less meat for health or religious reasons ([0003]).  Hsieh et al. explains that vegetable proteins, therefore, play an important role in meeting recommended daily dietary requirements for protein ([0003]).  Hsieh et al. disclose embodiments wherein the meat analog composition comprise both the structured protein product made from vegetable protein and an animal meat component ([0079]).  Here, the motivation to add a non-animal heme protein, e.g. leghemoglobin as taught by Proulx et la., to the meat analog product of Hsieh et al. would be to maintain or elevate the iron content of the meat analog to be similar to that of meat while producing a product with less meat and more vegetable protein.  
Applicants cite “Proulx Thesis” and submit “[o]ne of ordinary skill would understand from Proulx’s own later teachings that the inclusion of supplemental iron can cause changes in the organoleptic qualities of a food, including causing the food to taste bed through oxidative rancidity.”  
While Proulx notes “[f]ortification [with] iron has a potential negative effect on organoleptic quality of maize products, in that soluble forms of iron can cause oxidative randicity”, this statement is directed to maize products.  Proulx acknowledges that “[i]ron should be added to the level up to which they do not change the organoleptic qualities of a food.”  The person of ordinary skill in the art would know how to experiment with different iron sources, including non-animal heme-containing proteins such as leghemoglobin, to determine the optimum amount to add in a specific matrix, including the meat analog disclosed by Hsieh et al., to obtain satisfactory iron supplementation while maintaining the sensory profile of the product.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY

Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796